Appeal by the defendant from a judgment of the County Court, Putnam County (Sweeny, J.), rendered June 19, 1990, convicting him of criminal sale of a controlled substance in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that his guilty plea was improvidently accepted by the trial court is without merit (see, People v Lopez, 71 NY2d 662; People v Serrano, 15 NY2d 304). Mangano, P. J., Sullivan, O’Brien, Ritter and Pizzuto, JJ., concur.